Title: To John Adams from William P. Sprague, 26 June 1797
From: Sprague, William P.
To: Adams, John



May it Please your Excellency
26th June 1797

Relaying on your kind Attention Paid me on a former Application; That if any station offer’d you would be pleasd to consider me in the Appointment; concerning the Frigates & Ships of War, will speedilly be Under your Comand & having serv’d in the capassity of Purser on board the South Carolina with fidellity & Approbation of the State, & my superiour Officer Comder: Henry: Gillon decd: as Testifyed by the inclosd which I beg to lay before you; That any Office you might think proper to Confer on me in the Service will be thankfully Accepted & faithfully Obey’d by
Your Excellencys / Hble Servant

Wm: P: Sprague